 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MARGARET LEHRKIND, CSBN 314717
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8926
 7          Facsimile: (415) 744-0134
     E-mail: Margaret.Lehrkind@ssa.gov
 8
 9   Attorneys for Defendant

10                                   UNITED STATES DISTRICT COURT

11                                 EASTERN DISTRICT OF CALIFORNIA

12                                          SACRAMENTO DIVISION

13
                                                             )   Case No. 2:19-cv-01116-AC
14   DEBBY K. BRADY,                                         )
                                                             )   STIPULATION TO VOLUNTARY
15                    Plaintiff,                             )   REMAND PURSUANT TO SENTENCE
                                                             )   FOUR OF 42 U.S.C. § 405(g) AND TO
16           vs.                                             )   ENTRY OF JUDGMENT FOR
                                                             )   PLAINTIFF; [PROPOSED] ORDER
17                                                           )
     ANDREW SAUL,                                            )
18   Commissioner of Social Security,                        )
                                                             )
19                                                           )
                      Defendant.                             )
20                                                           )
                                                             )
21                                                           )

22
               IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23
     attorneys, that this action be remanded for further administrative action pursuant to the Social
24
     Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
25
             On remand, the Appeals Council will issue a decision finding the claimant disabled
26
     beginning on December 4, 2016.
27
28

     Stip. to Voluntary Remand & Prop. Order; 2:19-cv-01116-AC

                                                         1
             The parties further request that the Clerk of the Court be directed to enter a final
 1
     judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 2
     Commissioner.
 3
                                                          Respectfully submitted,
 4
 5   Dated: March 17, 2020                                LAW OFFICE OF JARED T. WALKER, PC
 6                                                        /s/ Jared Thomas Walker *
 7                                                        (*as authorized via email on March 17, 2020)
                                                          Jared Thomas Walker
 8                                                        Attorney for Plaintiff
 9   Dated: March 17, 2020                                McGREGOR SCOTT
10                                                        United States Attorney
                                                          DEBORAH LEE STACHEL
11                                                        Regional Chief Counsel, Region IX
                                                          Social Security Administration
12
13                                               By:      /s/ Margaret Lehrkind
                                                          MARGARET LEHRKIND
14                                                        Special Assistant U.S. Attorney
                                                          Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Voluntary Remand & Prop. Order; 2:19-cv-01116-AC

                                                         2
                                                         ORDER
 1
             Pursuant to the above Stipulation, and for good cause shown, IT IS ORDERED that the
 2
     above-captioned action be remanded to the Commissioner of Social Security for further
 3
     proceedings consistent with the terms of the Stipulation.
 4
 5
 6
     Dated: March 18, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Voluntary Remand & Prop. Order; 2:19-cv-01116-AC

                                                         3
